Exhibit 21.1 Bimini Capital Management, Inc. Consolidated Subsidiaries of the Registrant December31, 2010 Consolidated subsidiaries included in the 2010 consolidated financial statements of Bimini Capital Management, Inc. are: Jurisdiction of Organization Percentage of VotingPower Orchid Island Capital, Inc. Maryland % Mortco TRS, LLC Delaware 100.0 % HomeStar SPV Holdings, Inc. Delaware % HS Special Purpose, LLC Delaware % Opteum Financial Services Corporation Pennsylvania % Opteum Mortgage Acceptance Corporation Delaware % Opteum SPV 2, LLC Delaware %
